 


114 HCON 69 IH: Expressing the sense of Congress that any reform or repeal of the last-in, first-out method of accounting for inventories (LIFO) would cause irreparable and unnecessary damage to United States businesses.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. CON. RES. 69 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Williams submitted the following concurrent resolution; which was referred to the Committee on Ways and Means 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that any reform or repeal of the last-in, first-out method of accounting for inventories (LIFO) would cause irreparable and unnecessary damage to United States businesses. 
 
 
Whereas the last-in, first-out method of accounting for inventories (LIFO) is a widely used and accepted inventory accounting method that has been part of the Federal internal revenue laws since 1939; Whereas LIFO is not a loophole and therefore should not be treated as such in any reform of the Federal internal revenue laws; and 
Whereas the preservation of LIFO is in the economic interest of the United States: Now, therefore, be it  That it is the sense of Congress that irreparable and unnecessary damage to United States businesses would result from reform or repeal of the last-in, first-out method of accounting for inventories (LIFO) provided under section 472 of the Internal Revenue Code of 1986. 
 
